
	

114 HR 542 IH: National Health Service Corps Improvement Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 542
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Harper introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the participation of doctors of chiropractic
			 in the National Health Service Corps scholarship and loan repayment
			 programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Health Service Corps Improvement Act of 2015. 2.Participation of doctors of chiropractic in National Health Service Corps (1)Primary health care servicesSection 331 of the Public Health Service Act (42 U.S.C. 254d) is amended—
 (A)in subsection (a)(3)(D), by striking or mental health, and inserting chiropractic, or mental health,; and (B)in subsection (b)(2), by striking and physician assistants and inserting doctors of chiropractic, and physician assistants.
 (2)Scholarship programSection 338A of the Public Health Service Act (42 U.S.C. 254l) is amended— (A)in subsection (a)(1), by striking and physician assistants and inserting doctors of chiropractic, and physician assistants; and
 (B)in subsection (b)(1), by striking or other health profession and inserting chiropractic, or other health profession. (3)Loan repayment program (A)ParticipationSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended—
 (i)in subsection (a)(1), by striking and physician assistants and inserting doctors of chiropractic, and physician assistants; (ii)in subsection (b)(1)(A), by striking or another health profession and inserting chiropractic, or another health profession; and
 (iii)in subsections (b)(1)(B) and (b)(1)(C)(ii), by striking the term or other health profession each place such term appears and inserting chiropractic, or other health profession. (B)Period of obligated serviceClauses (ii) and (iii) of section 338C(b)(5)(C) of the Public Health Service Act (42 U.S.C. 254m(b)(5)(C)) are amended by striking the term or other health profession each place such term appears and inserting chiropractic, or other health profession.
				
